Mr. Justice Scofield delivered the opinion of the Court. Except as to the amount of the verdict and judgment, the record in this case is- identical with the record in the case of the above named appellant against John B. Will, decided at the present term of this court. The abstracts and arguments and the questions involved, are the same in both cases. This case was to recover damages for the killing of the horse, and the Will case was to recover damages for the killing of the mule and the breaking of the wagon-tongue. We consider it unnecessary to re-state our reasons for sustaining the judgment of the court below, but we refer counsel and others interested to the opinion filed in the Will case as a sufficient presentation of our views of the questions argued and determined in this case. The judgment is afiirmed.